October 23, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
WILLIAM T BUCKLES, JR., JIMMY DALE LESSLEY DBA LESSLEY SERVICES,
       TPG LEASING, LLC AND TPG TRANSPORT, LLC, Appellants
NO. 14-12-00916-CV                         V.

  KAREN TAYLOR, DAMIAN TAYLOR, BRITTANI TAYLOR, CARL TAYLOR
                  AND LARRY TAYLOR, Appellees
                 ________________________________

        Today the Court heard appellants’ motion to dismiss the appeal from the judgment
signed by the court below on August 21, 2012. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellants, William T Buckles, Jr., Jimmy Dale Lessley dba Lessley Services. TPG
Leasing, LLC and TPG Transport, LLC, jointly and severally.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.